Citation Nr: 1700889	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a joint disability, to include of the knees, knuckles, and elbows.  

2.  Entitlement to service connection for muscle pain.  

3.  Entitlement to service connection for hemorrhoids, to include an anal fissure.  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.  

6.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.  

7.  Entitlement to service connection for a right arm disability.  

8.  Entitlement to service connection for a left arm disability.  

9.  Entitlement to service connection for a right hip disability.  

10.  Entitlement to service connection for a left hip disability.  

11.  Entitlement to service connection for a right ankle disability.  

12.  Entitlement to service connection for a left ankle disability.  

13.  Entitlement to service connection for chronic fatigue syndrome.  

14.  Entitlement to an increase in a 10 percent rating for bilateral hearing loss for the period prior to March 12, 2012, and an increase in a 20 percent rating for the period thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1988 to June 1995, including during the Persian Gulf War.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The April 2008 RO decision determined that new and material evidence has not been received to reopen a claim for entitlement to service connection for a joint disability, to include of the knees, knuckles, and elbows (listed as painful joints, also claimed as a joint condition of the knees, knuckles, and elbows).  By this decision, the RO also denied service connection for muscle pain (listed as a condition manifested by muscle pain); carpal tunnel syndrome of the right wrist; and carpal tunnel syndrome of the left wrist (listed as carpal tunnel syndrome of both arms).  

The October 2009 RO decision denied service connection for an anal fissure (listed as an anal fistula/fissure); a neck disability (listed as neck pain); a right arm disability (listed as an arm condition); a left arm disability (listed as an arm condition); a right hip disability (listed as a hip condition); a left hip disability (listed as a hip condition); a right ankle disability (listed as an ankle condition); a left ankle disability (listed as an ankle condition); and for chronic fatigue syndrome.  

The Board notes that although service connection for a joint disability, to include of the knees, knuckles, and elbows (listed as painful joints) was previously denied in an unappealed April 1996 RO decision, the Veteran's relevant service personnel records that existed, but that had not previously been associated with the claims folder, were obtained in July 2006.  As such, VA must reconsider the Veteran's claim for entitlement to service connection for a joint disability, to include of the knees, knuckles, and elbows without regard to the finality of the April 1996 RO decision, and thus has identified the issue on appeal as set forth on the title page.  38 C.F.R. § 3.156 (c) (2015).  

Additionally, the Board observes that the October 2009 RO decision (noted above) denied service connection for an anal fissure (listed as an anal fistula/fissure).  The Board notes that an April 2008 RO decision (also noted above) denied service connection for hemorrhoids.  In November 2008, the Veteran essentially expressed disagreement with that decision.  The Board observes that the RO has not issued a statement of the case as to the issue of entitlement to service connection for hemorrhoids.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board observes, however, that the Veteran has essentially claimed service connection for hemorrhoids, to include anal fissure, throughout the appeal period.  Therefore, the Board finds that it is more appropriate to characterize the claim broadly as one of entitlement to service connection for hemorrhoids, to include an anal fissure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, as the Board is granting the claim for entitlement to service connection for hemorrhoids, to include an anal fissure, there is no prejudice to the Veteran in this regard.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a joint disability, to include of the knees, knuckles, and elbows; entitlement to service connection for muscle pain; entitlement to service connection for a neck disability; entitlement to service connection for carpal tunnel syndrome of the right wrist; entitlement to service connection for carpal tunnel syndrome of the left wrist; entitlement to service connection for a right arm disability; entitlement to service connection for a left arm disability; entitlement to service connection for a right hip disability; entitlement to service connection for a left hip disability; entitlement to service connection for a right ankle disability; entitlement to service connection for a left ankle disability; entitlement to service connection for chronic fatigue syndrome; and entitlement to an increase in a 10 percent rating for bilateral hearing loss for the period prior to March 12, 2012, and an increase in a 20 percent rating for the period thereafter, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hemorrhoids, to include an anal fissure, had their onset in service.


CONCLUSION OF LAW

Hemorrhoids, to include an anal fissure, were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has hemorrhoids, to include an anal fissure, that are related to service.  The Veteran maintains that he was treated for an anal fissure and for rectal bleeding during service.  He reports that he complained of rectal bleeding at a November 1995 VA examination, within five months after service, and that he has suffered from hemorrhoids since service.  The Veteran essentially asserts that he suffered from hemorrhoids, to include an anal fissure, during service and since service.  

The Veteran served on active duty in the Navy from November 1988 to June 1995, including during the Persian Gulf War.  The RO has conceded that the Veteran served in the Persian Gulf War.  

The Veteran's service treatment records show treatment for an anal fissure and for rectal bleeding.  An April 1991 treatment entry notes that the Veteran complained of diarrhea that morning.  He stated that he had three episodes of a brownish color stool with some blood.  The Veteran denied that he had nausea or vomiting.  The examiner reported, as to a rectal examination, that the Veteran's prostate was smooth with no nodules.  The examiner indicated that the Veteran had a fissure at the opening of the rectum at 12 o'clock.  It was noted that the guaiac test was negative for blood.  The assessment was gastroenteritis with an anal fissure.  

On a medical history form at the time of a June 1995 separation examination, the Veteran checked that he did not know if he had piles or rectal disease.  The reviewing examiner did not specifically refer to hemorrhoids or an anal fissure.  The objective June 1995 separation examination report, apparently originally dated in September 1994, notes that the Veteran gave a history of rectal bleeding with dark, red stools.  It was noted that his hematocrit was negative, but the examiner would like to have a hematocrit/hemoglobin test.  The examiner indicated that Veteran returned to sick call with a physical within normal limits, but that he needed follow-up.  

Post-service private and VA treatment records, including examination reports, show treatment for hemorrhoids and for a possible anal fissure.  

For example, a November 1995 VA general medical examination report, within five months of the Veteran's separation from service, does not include a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had occasional periods of rectal bleeding, presumably from a rectal fissure.  He stated that he occasionally had hard stools or diarrhea.  He indicated that his rectal bleeding was chiefly noted on toilet tissue, but that, occasionally, he would have blood in the toilet bowl.  The Veteran maintained that such episodes would occur five to six times monthly.  

The examiner reported that an examination of the Veteran's abdomen was negative.  The examiner indicated that there was no right inguinal adenopathy and no tenderness in the right lower quadrant.  It was noted that no hernias were present.  The examiner stated that the rectal examination disclosed no hemorrhoids and/or hemorrhoid tags.  The examiner maintained that there was no obvious anal fissure and that the Veteran's prostate was normal and his hemoccult was negative.  The diagnoses included history of rectal bleeding, presumably from a rectal fistula.  

An April 2008 VA treatment entry indicates that the Veteran reported that he had bleeding due to hemorrhoids.  The assessment included hemorrhoids.  A subsequent April 2008 incomplete VA treatment entry, the next day, relates that the Veteran stated that he had hemorrhoids with bleeding from the rectum on passing hard stools.  It was noted that the Veteran tried to increase his intake of high fiber with some improvement.  The assessment included a history of symptoms of hemorrhoids.  

An October 2008 VA treatment entry notes that the Veteran complained of occasional bleeding from hemorrhoids.  He reported that he was taking Metamucil and Anusol.  The assessment included hemorrhoids.  

An August 2010 VA rectum and anus examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was noted to have an anal fissure during active service, which was related to bleeding and diarrhea.  It was noted that the diagnosis, at that time, was acute gastroenteritis with an anal fissure.  The examiner reported that the Veteran suffered from constipation and that he had been taking stool softeners for a long time.  The examiner stated that there was no history of anal or rectal surgery.  The examiner reported that the Veteran maintained that his hemorrhoids had increased in size since his period of active service.  

The diagnosis was status post an anal fissure and hemorrhoids.  The examiner commented that the Veteran's current condition was less likely as not related to his anal fissure during active service.  The examiner stated that the presence of fresh blood in the stool and an anal fissure during service was diagnosed as gastroenteritis with an anal fissure.  The examiner indicated that the Veteran's present examination did not find any anal fissures, but showed hemorrhoids which were at least as likely as not a consequence of his chronic constipation based on his personal history and his chronic intake of stool softeners.  The examiner maintained that since the appearance of the Veteran's anal fissure during service was related to diarrhea, and not constipation, his current hemorrhoids were less likely as not related to that episode.  

The Board observes that the medical evidence indicates that the Veteran was treated for rectal bleeding and an anal fissure during service.  The Board notes that the Veteran is also currently diagnosed with status post an anal fissure and hemorrhoids.  The examiner, pursuant to an October 2010 VA rectum and anus examination, following a review of the claims file, indicated that the Veteran's current condition was less likely as not related to his anal fissure during active service.  The examiner stated that the Veteran's present examination did not find any anal fissures, but showed hemorrhoids, which were at least as likely as not a consequence of his chronic constipation based on his personal history and his chronic intake of stool softeners.  The examiner maintained that since the appearance of the Veteran's anal fissure during service was related to diarrhea and not constipation, his current hemorrhoids were less likely as not related to that episode.  The Board observes that the examiner did not specifically address the Veteran's reports of hemorrhoid symptoms and rectal bleeding during service and since service.  The Veteran is competent to report rectal bleeding and symptoms he thought were due to hemorrhoids in service, continuous rectal bleeding and hemorrhoid symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Additionally, the examiner did not address the fact that the Veteran reported that he had occasional hard stools at the time of a November 1995 VA general medical examination report, within five months after his separation from service.  Therefore, the Board finds that the examiner's opinion is not probative in this matter.  

As noted above, the Veteran is competent to report rectal bleeding and symptoms he thought were due to hemorrhoids and an anal fissure during service and since service.  See Davidson, 581 F.3d at 1313.  Moreover, the Board finds that the Veteran's reports of such symptoms since service are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding whether the current hemorrhoids, to include an anal fissure, commenced during his military service.  The Veteran is currently diagnosed with status post an anal fissure and hemorrhoids, and he was treated for an anal fissure and rectal bleeding during service.  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against granting service connection for hemorrhoids, to include an anal fissure.  

Accordingly, service connection for hemorrhoids, to include an anal fissure, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  



ORDER

Service connection for hemorrhoids, to include an anal fissure, is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a joint disability, to include of the knees, knuckles, and elbows; muscle pain; a neck disability; carpal tunnel syndrome of the right wrist; carpal tunnel syndrome of the left wrist; a right arm disability; a left arm disability; a right hip disability; a left hip disability; a right ankle disability; a left ankle disability; and for chronic fatigue syndrome.  

The Veteran is service-connected for degenerative disc disease of the lumbosacral spine; radiculopathy of the right sciatic nerve; radiculopathy of the left sciatic nerve; status post a non-displaced fracture at the base of the fifth metacarpal of the right hand; bilateral hearing loss; and for tinnitus.  He contends that he has a joint condition, to include of the knees, knuckles, and elbows, as well as muscle pain; a neck disability; bilateral carpal tunnel syndrome of the wrists; bilateral arm disabilities; bilateral hip disabilities; bilateral ankle disabilities, and chronic fatigue syndrome, that are all related to service.  The Veteran has also asserted that his claimed neck disability; bilateral hip disabilities; bilateral arm disabilities; bilateral ankle disabilities; and chronic fatigue syndrome may be secondary to his service-connected degenerative disc disease of the lumbosacral spine.  

The Veteran further contends that his claimed chronic fatigue syndrome is the result of his service in the Persian Gulf and should be considered under the provisions of 38 C.F.R. § 3.317 (2015).  

The Veteran served on active duty in the Navy from November 1988 to June 1995, including during the Persian Gulf War.  The RO has conceded that the Veteran served in the Persian Gulf War.  

The Veteran's service treatment records include complaints of joint pain, right and left foot problems, and complaints of cramps in the legs.  A November 1988 treatment entry notes that the Veteran complained of pain in his right foot and left foot.  The impression was cruciate ligament strain, right and left.  A January 1989 treatment entry relates an impression of cruciate ligament strain, left.  

On a medical history form at the time of a June 1995 separation examination report, the Veteran checked that he had swollen and painful joints and cramps in his legs.  The reviewing examiner indicated that the Veteran reported temporomandibular pain, as well as cramps in his legs for five years.  The objective June 1995 separation report, apparently originally dated in September 1994, includes notations that the Veteran's upper extremities; feet; lower extremities; and spine, and other musculoskeletal system, were all normal.  

Post-service private and VA treatment records show treatment for multiple disorders including joint pain; arthritis of the bilateral knees; and carpal tunnel syndrome.  

The Board observes that the Veteran has not been specifically afforded a VA examination, or examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the record, as to his claims for service connection for a joint disability, to include of the knees, knuckles, and elbows; muscle pain; a neck disability; carpal tunnel syndrome of the right wrist; carpal tunnel syndrome of the left wrist; a right arm disability; a left arm disability; a right hip disability; a left hip disability; a right ankle disability; a left ankle disability; and for chronic fatigue syndrome.  Such an examination or examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Prior to the examination or examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, the Board notes that a September 2012 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss from 10 percent to 20 percent, effective March 12, 2012.  In November 2012, the Veteran essentially expressed disagreement with the September 2012 RO decision.  The Board observes that RO has not issued a statement of the case as to the issue of entitlement to an increase in a 10 percent rating for bilateral hearing loss for the period prior to March 12, 2012, and an increase in a 20 percent rating for the period thereafter.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for joint pain, to include of the knees, knuckles and elbows; muscle pain; neck problems; bilateral carpal tunnel syndrome of the wrists; bilateral arm problems; bilateral hip problems; bilateral ankle problems; and for chronic fatigue syndrome since October 2008.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed joint disability, to include of the knees, knuckles, and elbows; muscle pain; neck disability; carpal tunnel syndrome of the right wrist; carpal tunnel syndrome of the left wrist; right arm disability; left arm disability; right hip disability; left hip disability; right ankle disability; left ankle disability; and chronic fatigue syndrome.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the nature and likely etiology of his claimed joint disability, to include of the knees, knuckles, and elbows; muscle pain; neck disability; carpal tunnel syndrome of the right wrist; carpal tunnel syndrome of the left wrist; right arm disability; left arm disability; right hip disability; left hip disability; right ankle disability; left ankle disability; and chronic fatigue syndrome.  The entire claims file, to include all electronic files, must be reviewed by the examiner(s).  

Then, based on the results of the examination(s), the examiner(s) is (are) asked to address each of the following questions:

(a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  Chronic fatigue syndrome must specifically be ruled in or excluded.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, it is determined that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease.  

In responding to the above inquiries, please acknowledge and discuss any reports of the Veteran of joint pain, to include of the knees, knuckles and elbows; muscle pain; neck problems; bilateral carpal tunnel syndrome of the wrists; bilateral arm problems; bilateral hip problems; bilateral ankle problems; and symptoms of chronic fatigue syndrome, during and since service.  

4.  Issue the Veteran a statement of the case as to the issue of entitlement to an increase in a 10 percent rating for bilateral hearing loss for the period prior to March 12, 2012, and an increase in a 20 percent rating for the period thereafter, to include notification of the need to timely file a substantive appeal to perfect her appeal on this issue.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


